TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00146-CV


                                        In re Wesley Perkins


                       ORGINAL PROCEEDING FROM TRAVIS COUNTY


                             MEMORANDUM OPINION


               Relator Wesley Perkins has filed a petition for writ of mandamus seeking relief from

the trial court’s order granting a motion to dismiss pursuant to Texas Rule of Civil Procedure 91a

that was filed by two of three defendants in the underlying case. See Tex. Gov’t Code § 22.221; see

also Tex. R. App. P. 52.1. To be entitled to mandamus relief, Perkins must show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. See In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 135-40 (Tex. 2004) (citing Walker v. Packer, 827 S.W.2d 833,

840 (Tex.1992)). In this case, Perkins has not shown that he does not have an adequate appellate

remedy from the trial court’s dismissal of his claims against the two defendants pursuant to Rule

91a. See id. at 136-38. Accordingly, having reviewed the petition and the record provided, we

deny the petition for writ of mandamus. 1 See Tex. R. App. P. 52.8(a).



       1   Perkins also sought to have this Court issue orders directing the defendants to take certain
actions, as well as a declaration related to the merits of the underlying suit. This Court lacks
jurisdiction to issue a writ of mandamus against these public officials or to render declaratory
judgments. See Tex. Gov’t Code § 22.221 (establishing writ power of courts of appeals); see also
City of Ingleside v. Johnson, 537 S.W.2d 145, 149 (Tex. Civ. App.—Corpus Christi 1976, no writ)
(holding courts of appeals have no jurisdiction to render declaratory judgment in original
proceeding) (citing Lydick v. Chairman of Dallas Cty. Republican Exec. Comm., 456 S.W.2d 740,
741 (Tex. Civ. App.—Dallas 1970, no writ); Donald v. Carr, 407 S.W.2d 288, 291 (Tex. Civ.
App.—Dallas 1966, no writ)).
                                           __________________________________________
                                           Jeff L. Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: March 9, 2018




                                               2